 



Exhibit 10.1

Ken Keymer

Revised Term Sheet for CEO Position

     Current Employment Agreement with AFC Enterprises, Inc. would be amended to
add the following provisions:



  •   Effective Date: September 1, 2005     •   Title: President and CEO     •  
Term of Agreement: Initial term of two (2) years and four (4) months (i.e
through fiscal 2007), then a one (1) year evergreen provision thereafter.    
•   Base Salary: $500,000 (effective September 1, 2005) plus $15,000 flex perk
allowance     •   Annual Bonus Potential: $500,000 (the annual increased bonus
potential for 2005 will be prorated for the period of September 1, 2005 through
end of fiscal 2005)     •   Stock Options: 50,000 options will be granted
effective September 1, 2005 to vest over four (4) years (option price to be fair
market value on date of grant)     •   Existing restricted stock grant to be
revised to change vesting of unvested stock to be equal vesting over three years
to be consistent with vesting dates of restricted stock grants given to Popeyes
senior management

Provisions added to the Employment Agreement for the following matters:



  •   Upon termination for any reason other than Cause, you would be entitled
to:
1) a prorated bonus for that year, and
2) reimbursement for COBRA expenses for a period of the earlier of 18 months or
when you receive comparable benefits from a new employer.     •   In the event
of a Change In Control (“CIC”), you may terminate the agreement (and have it
treated as a termination without Cause for severance purposes) if there is a
material reduction or change in duties or responsibilities, or a material
reduction or change in pay and benefits that is not part of an across the board
reduction.

                  Approved:  /s/ Ken Keymer  By:    Frank J. Belatti, Chairman
and Chief Executive Officer        Ken Keymer   AFC Enterprises, Inc.    

Date: June 3, 2005           Date:   June 3, 2005                     

 